                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 03/19/2020
 ------------------------------------------------------------   X
 PAKISTAN TEHREEK-E-INSAF USA LLC                               :
 a/k/a PTI USA, LLC,                                            :
                                                                :
                                         Plaintiff,             :       20-CV-2392 (VEC)
                                                                :
                 -against-                                      :            ORDER
                                                                :
 PT! USA and JOHN DOE, a fictitious person                      :
 in charge of the organization;                                 :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff has moved for a preliminary injunction; and

        WHEREAS a telephonic hearing has been scheduled for March 24, 2020, at 10:30 A.M.;

        IT IS HEREBY ORDERED THAT all parties must appear for the hearing by calling

(888) 363-4749, using the access code 3121171. As previously ordered, Plaintiff must effect and

file proof of service by March 19, 2020, and Defendants must file responsive papers by 5:00

P.M. on March 23, 2020.



SO ORDERED.

Dated: March 19, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
